internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp 1-plr-121881-00 date date number release date index number legend distributing controlled fund fund investment banker dear this letter responds to your date request for a supplement to your prior letter_ruling dated date plr-107629-00 the prior letter_ruling the prior letter_ruling addresses certain federal_income_tax consequences of a proposed split-off transaction intended to separate distributing and controlled the split-off was to be conducted by way of a dutch auction whereby tendering distributing shareholders were to exchange shares of distributing for shares of controlled the prior letter_ruling held that the transaction qualified for tax-free treatment under sec_355 of the internal_revenue_code due to unanticipated market conditions the market demand for controlled shares has diminished because there has been an apparent market lack of understanding of controlled’s growth potential a failure by the market to fully understand controlled’s business plan and a significant short position on controlled stock as a result of the limited demand for controlled shares investment banker anticipates that distributing shareholders may be reluctant to participate in the split-off requiring a significant premium to induce distributing shareholders to tender their distributing shares based on the advice of investment banker distributing has decided not to effectuate the separation by means of a split-off contemplated in the prior letter_ruling instead distributing intends to distribute all of the stock of controlled owned by plr-121881-00 distributing to distributing’s shareholders on a pro_rata basis additionally at the time of the prior letter_ruling distributing had one shareholder that owned or more of the outstanding distributing stock namely fund however distributing has now learned that fund also currently own sec_5 or more of the outstanding distributing stock as a result of the changed facts described above the taxpayer has modified the following representations a representation c on page of the prior letter_ruling should be deleted as it is no longer applicable b representation y on page of the prior letter rulilng should be amended to read y the distribution will occur within the later of i the last day of the sixth month beginning after the date of the public offering or ii the last day of the third month beginning after the receipt of this supplemental private_letter_ruling based solely on the information and representations set forth above and in connection with the prior letter_ruling the following rulings are substituted for rulings and on page sec_12 and of the prior letter_ruling no income gain_or_loss will be recognized by distributing upon the distribution of all of its controlled stock to shareholders of distributing in the spin- off sec_361 no gain_or_loss will be recognized by and no amounts will be included in the income of the shareholders of distributing upon their receipt of controlled stock pursuant to the spin-off sec_355 the basis of the distributing stock and the controlled stock in the hands of the shareholders of distributing immediately after the distribution will in the aggregate be the same as the basis of the distributing stock in such shareholder’s hands immediately prior to the distribution and such basis will be allocated between distributing stock and controlled stock in proportion to their relative fair market values at the time of the distribution sec_358 and sec_1_358-2 the holding_period of the controlled stock received by the shareholders of distributing will include the holding_period of the distributing stock retained provided that such distributing stock is held as a capital_asset by the respective shareholder of distributing on the date of the distribution sec_1223 plr-121881-00 if cash is received by a distributing shareholder as a result of a sale of a fractional share of controlled stock by the distribution agent the shareholder will have gain_or_loss measured by the difference between the basis of the fractional share allocated thereto as determined in ruling above and the amount of cash received sec_1001 if the controlled stock is held by the shareholder as a capital_asset the gain_or_loss will be subject_to the provisions of sub-chapter p of chapter sec_1221 and sec_1222 except for the rulings substituted specifically herein all other rulings in the prior letter_ruling shall remain in full force and effect no opinion is expressed about the tax treatment of the above changes under any other provisions of the internal_revenue_code or federal_income_tax regulations this supplemental letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent a copy of this supplemental letter and the prior letter_ruling should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is completed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by christopher schoen assistant to the chief branch
